DETAILED ACTION
This Office Action is in response to the Amendment filed on 30 August 2022.
Claims 1-12 and 15-23 are presented for examination.
Claims 1, 3-4, 9-12, 15, 17 and 21-23 are amended.
Claims 13-14 and 24-26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Note:
Called Attorney and left voicemail message to discuss an Examiner’s Amendment to put the claims in condition for allowance.

Response to Arguments
Applicant’s arguments, see page 10, filed 30 August 2022, with respect to the Objections to Claims 3-4, 9-12, 15, 17 and 21-23 have been fully considered and are persuasive.  The Objections to Claims 3-4, 9-12, 15, 17 and 21-23 has been withdrawn. 

Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.


Regarding Claims 1 and 15, the Applicant argues
(1)	Claims 1 and 15 have been amended to recite: “wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph”.  
None of the applied references teach or suggest these features.  For at least these reasons it is respectfully submitted that claims 1 and 15, and claims that depend therefrom, are patentable over the applied art [Remarks, pages 10-11].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Chu discloses an apparatus,
wherein the graph comprises at least one of a circular arc graph (see paragraph 4; wherein the graph/graph comprises at least one of a circular arc graph/circular-arc graphs).
	In other words, paragraph 4 of Chu discloses a circular-arc graph.
Therefore, Chu discloses the broadly claimed limitation “wherein the graph comprises at least one of a circular arc graph”.
The Examiner recommends to amend claims 1 and 15 and add the entire allowable claims to place the application in condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-9, 15-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaloliakos et al (“Joint user-beam Selection for Hybrid Beamforming In Asynchronously Coordinated Multi-Cell Networks”), (as cited in the IDS dated 09/28/2020) hereinafter Michaloliakos, in view of Chu et al (US 2015/0051866 A1), hereinafter Chu.

Regarding Claim 1, Michaloliakos discloses an apparatus comprising: 
a beam selection hardware accelerator (see page 1, column 2, lines 26-27; a beam selection hardware accelerator/hybrid beam forming system) configured to determine a set of beams to be used for data scheduling (see Figure 1 and page 3, column 1, lines 9-15 and page 4, column 2, lines 25-26; configured to determine a set of beams/(beam users) to be used for data scheduling/schedule users based on the weighted sum-rate they produce) by a wireless node for a transmission time interval (see page 1, column 2, lines 26-41; by a wireless node/(BSs/APs) for a transmission time interval/slowly over time), including being configured to: 
receive a beam information and information indicating an angular separation of beams for a set of selected beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; receive/(the system collects) a beam information/(the average received power for every user-beam pair) and information/(the system collects, stores and monitors the average received power for every user-beam pair) indicating an angular separation/The distance from the user-beam pairs to another user beam pair) of beams/(user-beam pair) for a set/pair of selected beams/every user-beam pair); 
create a graph based on the beam information and the angular separation (see page 5, column 1, lines 18-23 and column 2, lines 29-38; create a graph/(Graph-based Greedy Algorithm) based on the beam information/(user-beam tuples is the set of vertices of the conflict Graph) and the angular separation/The distance from the user-beam pairs to another user beam pair); 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples), as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum weight/weight independent/independent set/set of beams/(user-beam tuple) based on the created graph/Graph-based Greedy Algorithm); and 
provide a notification of the selected set of beams (see page 3, column 1, lines 1-14 and page 5, column 1, lines 36-38; provide a notification/(configure the RF front-end of all participating stations) of the selected/selecting set of beams/set of beams).
Although Michaloliakos discloses the apparatus as set forth above,
Michaloliakos does not explicitly disclose “wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph”.
However, Chu discloses an apparatus,
wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph (see paragraph 4; wherein the graph/graph comprises at least one of a circular arc graph/circular-arc graphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph” as taught by Chu in the system of Michaloliakos to provide a method for optimizing placement of phasor measurement unit (see page 1, paragraph 7, lines 1-3 of Chu).
Regarding Claim 15, Michaloliakos discloses an apparatus (see page 1, column 2, lines 38-40; an apparatus/BS) comprising: 
a shared memory (see page 1, column 2, lines 38-40 and page 3, lined 5-6; a shared memory/BS contains a memory); 
a processor core (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), including computer instructions (see page 1, column 2, lines 38-40; including computer instructions/BS contains a processor including computer instructions), when executed by the processor (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), cause the processor core to: 
determine a beam information for a plurality of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; determine/(the system collects) a beam information/(the average received power for every user-beam pair) for a plurality of beams/ user-beam pair);
determine information indicating an angular separation for a selected set of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 5, column 1, lines 32-38 and page 6, column 1, lines 10-12; determine information/(the average received power for every user-beam pair) indicating an angular separation/(The distance from the user-beam pairs to another user beam pair) for a selected/selecting set/pair of beams/every user-beam pair); 
provide the beam information and the information indicating the minimum angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; provide the beam information/(the average received power for every user-beam pair) and the information/(the average received power for every user-beam pair) indicating the minimum angular separation/The distance from the user-beam pairs to another user beam pair) to a beam selection hardware accelerator (see page 1, column 2, lines 26-27; to a beam selection hardware accelerator/hybrid beam forming system); and 
the beam selection hardware accelerator (see page 1, column 2, lines 26-27; the beam selection hardware accelerator/hybrid beam forming system) that is configured to: Preliminary Amendment Under 37 C.F.R. § 1.115Page 9 Application Number: NewDocket No.: 0007-203001-104569-US-PCT 
receive the beam information and the information indicating the angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; receive/(the system collects) the beam information/(the average received power for every user-beam pair) and the information/(the system collects, stores and monitors the average received power for every user-beam pair) indicating the angular separation/The distance from the user-beam pairs to another user beam pair) of beams/(user-beam pair) for a set/pair of selected beams/every user-beam pair) from the shared memory (see page 1, column 2, lines 38-40 and page 3, lined 5-6; from the shared memory/BS contains a memory); 
create a graph based on the beam information and the minimum angular separation (see page 5, column 1, lines 18-23 and column 2, lines 29-38 and page 6, column 1, lines 10-12; create a graph/(Graph-based Greedy Algorithm) based on the beam information/(user-beam tuples is the set of vertices of the conflict Graph) and the minimum angular separation/The distance from the user-beam pairs to another user beam pair); 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples) as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum weight/weight independent/independent set/set of beams/(user-beam tuple) based on the created graph/Graph-based Greedy Algorithm); and 
provide a notification to the processor of the selected set of beams (see page 3, column 1, lines 1-14 and page 5, column 1, lines 36-38; provide a notification/(configure the RF front-end of all participating stations) to the processor/(the beams contain processors) of the selected/selecting set of beams/set of beams).
Although Michaloliakos discloses the apparatus as set forth above,
Michaloliakos does not explicitly disclose “wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph”.
However, Chu discloses an apparatus,
wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph (see paragraph 4; wherein the graph/graph comprises at least one of a circular arc graph/circular-arc graphs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the graph comprises at least one of a generalized interference graph, or a circular arc graph” as taught by Chu in the system of Michaloliakos to provide a method for optimizing placement of phasor measurement unit (see page 1, paragraph 7, lines 1-3 of Chu).
Regarding Claims 2 and 16, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator being configured to provide a notification comprises the beam selection hardware accelerator being configured to: 
store an indication of the selected set of beams to a shared memory (see page 3, column 1, lines 9-15 and column 2, lines 5-16 and page 5, column 1, lines 36-38; store/stores an indication of the selected/selecting set of beams/(maximum weight independent set of user-beam tuple) to a shared memory/the system collects and stores); and 
notify a processor of the selected set of beams (see page 3, column 1, lines 9-15 and column 2, lines 5-16 and page 5, column 1, lines 36-38; notify a processor/(cluster head) of the selected/selecting set of beams/maximum weight independent set of user-beam tuple).
Regarding Claims 3 and 17, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator (see page 1, column 2, lines 26-27; wherein the beam selection hardware accelerator/hybrid beam forming system) being configured to select a set of beams (see page 5, column 1, lines 32-38; being configured to select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples), as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum weight/weight independent/independent set/set of beams/(user-beam tuple) based on the created graph/Graph-based Greedy Algorithm) comprises the beam selection hardware accelerator (see page 1, column 2, lines 26-27; comprises the beam selection hardware accelerator/hybrid beam forming system) being configured to: 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of one or more sets of beams that meet the angular separation of beams (see page 5, column 1, lines 32-38 and column 2, lines 29-38; out of one or more sets of beams/(beam tuple) that meet the angular separation/(The distance from the user-beam pairs to another user beam pair) of beams/beam tuple), that has a maximum weight (see page 5, column 1, lines 32-38; that has a maximum/maximum weight/weight), wherein the weight of a set of beams is determined as a sum of the beam weights or beam metrics associated with the beams of the set of beams (see page 5, column 1, lines 32-38 and column 2, lines 19-25 and 29-38; wherein the weight/weight of a set/set of beams/(user-beam tuple) is determined as a sum of the beam/weight weights/weight associated with the beams/beams of the set/set of beams/user-beam tuple).
Regarding Claim 4, Michaloliakos discloses the apparatus, and further comprising: 
a processor core (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), including computer instructions (see page 1, column 2, lines 38-40; including computer instructions/BS contains a processor including computer instructions), when executed by the processor (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), cause the processor core to: 
determine the beam information for the plurality of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; determine/(the system collects) the beam information/(the average received power for every user-beam pair) for the plurality of beams/ user-beam pair); 
determine the information indicating the angular separation for beams of the selected set of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 5, column 1, lines 32-38 and page 6, column 1, lines 10-12; determine the information/(the average received power for every user-beam pair) indicating the angular separation/(The distance from the user-beam pairs to another user beam pair) for beams/(beam pair) of the selected/selecting set/pair of beams/every user-beam pair); 
provide the beam information and the information indicating the angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; provide the beam information/(the average received power for every user-beam pair) and the information/(the average received power for every user-beam pair) indicating the minimum angular separation/The distance from the user-beam pairs to another user beam pair) to the beam selection hardware accelerator (see page 1, column 2, lines 26-27; to a beam selection hardware accelerator/hybrid beam forming system).
Regarding Claims 5 and 18, Michaloliakos discloses the apparatus wherein the processor is further configured to perform data scheduling for the transmission time interval, including being configured to: 
perform a selection of a subset of user devices for data scheduling in the transmission time interval (see page 3, column 1, lines 9-15 and page 4, column 2, lines 25-26 and page 8, column 1, lines 1-8 and page 9, column 2, lines 10-14; perform a selection/select of a subset/(users that each station will serve) of user devices/stations for data scheduling/(schedule users based on the weighted sum-rate they produce) in the transmission/transmission time interval/slowly over time);
 perform frequency domain scheduling to allocate frequency resources for the transmission of data to the selected subset of user devices during the transmission time interval see page 3, column 1, lines 9-15 and page 8, column 1, lines 1-8 and page 9, column 2, lines 10-14; perform frequency domain scheduling/(divided or grouped) to allocate frequency resources/(group stations in four clusters, each operating at one of the four channels) for the transmission/transmission of data/(downlink transmissions) to the selected/select subset/(users that each station will serve) of user devices/stations during the transmission time interval) via the selected set of beams that were selected (see page 5, column 1, lines 32-38; via the selected/selecting set of beams/(beam tuple) that were selected/selecting) by the beam selection hardware accelerator (see page 1, column 2, lines 26-27; by the beam selection hardware accelerator/hybrid beam forming system).
Regarding Claims 8 and 21, Michaloliakos discloses the apparatus wherein the selected set of beams  (see page 5, column 1, lines 32-38; wherein the selected/selecting set of beams/maximum weight independent set of user-beam tuple) comprises a set of beams such that the weight of the selected set of beams is a maximum weight among the sets of beams containing at most the maximum number of beams (see page 5, column 1, lines 32-38; comprises a set/set of beams/(user-beam tuple) such that the weight/weight of the selected/selecting set/set of beams/(user-beam tuple) is a maximum/maximum weight/weight among the sets/set of beams/(user-beam tuple) containing at most the maximum/maximum number/(independent set) of beams/beams) in which each beam in the selected set of beams (see page 5, column 1, lines 32-38; in which each beam in the selected/selecting set of beams/maximum weight independent set of user-beam tuple) satisfies the angular separation with respect to other beams of the selected set of beams (see page 3, column 1, lines 12-14 and page 5, column 1, lines 18-23 and column 2, lines 29-38 and page 6, column 1, lines 10-12; satisfies the angular separation/(The distance from the user-beam pairs to another user beam pair) with respect to other beams of the selected/selects set/pair of beams/user-beam pair).
Regarding Claims 9 and 22, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator (see page 1, column 2, lines 26-27; wherein the beam selection hardware accelerator/hybrid beam forming system) being configured to create a graph based on the beam information and the angular separation (see page 5, column 1, lines 18-23 and column 2, lines 29-38; being configured to create a graph/(Graph-based Greedy Algorithm) based on the beam information/(user-beam tuples is the set of vertices of the conflict Graph) and the angular separation/The distance from the user-beam pairs to another user beam pair) comprises the beam selection hardware accelerator (see page 1, column 2, lines 26-27; comprises the beam selection hardware accelerator/hybrid beam forming system) being configured to: 
create a graph in which each beam is represented as a vertex in the graph (see page 5, column 2, lines 19-25 and 29-38; create a graph/(Graph-based Greedy Algorithm) in which each beam/beam is represented as a vertex/vertex in the graph/graph), and one or more pairs of vertices in the graph are connected by an edge if the beams represented by the pair of indices are less than the angular separation apart (see page 5, column 1, lines 18-43 and column 2, lines 19-25 and 29-38; and one or more pairs/set of vertices/vertex in the graph/graph are connected/(exists between) by an edge/edge if the beams/beams represented by the pair/pair of indices are less than the angular separation apart/as shown in the Greedy algorithm).

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaloliakos in view of Chu and further in view of Qualcomm et al (“Tagging and Indication of DL Beams”), hereinafter Qualcomm NPL.

Regarding Claims 6 and 19, Although the combination of Michaloliakos and Chu discloses the apparatus as set forth above,
The combination of Michaloliakos and Chu does not explicitly disclose “wherein the beam information comprises one or more of the following: a maximum number of layers; a maximum number of beams to be selected; a total number of the plurality of beams; a grid of beams (GOB) type indication; a beam mask indicating which of the plurality of beams may be considered to be selected; a set of beam pointing direction indicators including an indicator of a beam pointing direction for each of one or more of the plurality of beams; and a beam weight array including a beam weight or beam metric that indicates a beam scheduling priority for one or more of the plurality of beams, wherein the beam weight or beam metric for one or more of the plurality of the beams is based on one or more metrics or priorities of user devices that have identified the beam as a preferred beam”.
However, Qualcomm NPL discloses the apparatus wherein the beam information comprises one or more of the following: 
a total number of the plurality of beams (see Section 3. Beam Grouping, page 6, Proposal 3: a total number of the plurality of beams/the UE shall report beams that are suited for spatial MIMO with multiplexing gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the beam information comprises one or more of the following: a maximum number of layers; a maximum number of beams to be selected; a total number of the plurality of beams; a grid of beams (GOB) type indication; a beam mask indicating which of the plurality of beams may be considered to be selected; a set of beam pointing direction indicators including an indicator of a beam pointing direction for each of one or more of the plurality of beams; and a beam weight array including a beam weight or beam metric that indicates a beam scheduling priority for one or more of the plurality of beams, wherein the beam weight or beam metric for one or more of the plurality of the beams is based on one or more metrics or priorities of user devices that have identified the beam as a preferred beam” as taught by Qualcomm NPL in the combined system of Michaloliakos and Chu to study the relation between a measurement and/or reporting on a reference signal and a subsequent beam indication for beam management purposes (see page 1, 1. Introduction, line 3-4 of Qualcomm NPL).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaloliakos in view of Chu and further in view of Rupasinghe et al (US 2017/0126309 A1), hereinafter Rupasinghe.

Regarding Claim 11, Although the combination of Michaloliakos and Chu discloses the apparatus as set forth above,
The combination of Michaloliakos and Chu does not explicitly disclose “wherein the processor comprises one or more processor cores”. 
However, Rupasinghe discloses the apparatus, wherein the processor comprises one or more processor cores (see page 7, paragraph 91; wherein the processor comprises one or more processor cores/multi-core processors).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor comprises one or more processor cores” as taught by Rupasinghe in the combined system of Michaloliakos and Chu to provide optimized the location and signal transmissions of UAV-BSs to obtain higher quality and faster data transfer (see page 1, paragraph 5, lines 11-12 of Rupasinghe).

Allowable Subject Matter
Claims 7, 10, 12, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delaveau et al (US 2014/0170963 A1) discloses Method for Jamming Communication In An Open-Loop-Controlled Network.  Specifically, see paragraph 83.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469